ORDER
On January 31, 1994, Chief Disciplinary Counsel filed with this Court a Petition for Interim Suspension which avers that the Respondent has engaged in serious professional misconduct. On February 3, 1994, Disciplinary Counsel, Respondent, and Counsel for Respondent appeared before the Court. ' Respondent assented to his suspension from the practice of law and agreed to cooperate fully with Disciplinary Counsel and any Special Master appointed by this Court.
Accordingly, it is ordered, adjudged and decreed that the Respondent R. Daniel Har-rop, be and he is hereby suspended from engaging in the practice of law in this State until further order of this Court.
It is further ordered that Irving Brodsky, Esquire, be appointed a Special Master to take possession of all Respondent’s client files and client accounts, to inventory them, and to take whatever steps are necessary to protect the clients’ interests. Irving Brod-sky, Esquire, is further enpowered to enter upon Respondent’s office premises in order to effectuate this Order.